DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP2017028365A) in view of Kageyama et al. (JP08111899).
Regarding claim 1, Fujii teaches a processing device (processing device 6) for processing sound pickup signals obtained by picking up sound output from a sound source (stereo speakers 5) by left and right 
However, Fujii et al. does not specifically recite an incident time difference calculation unit configured to calculate an incident time difference based on the angle θ, the front time difference, and the interaural distance.
Kageyama et al. teaches determining an interaural distance (distance between the ears (D)), sound source direction (θ), and stroke difference between the ear based on the distance D and θ.  When considered with Fujii et al., the combination suggests to calculate the incident time difference based on the θ, the front time difference, and the interaural distance because the stroke distance is sound source angle and distance between the ears.  See paragraphs 29-33.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Fujii et al. to include the teachings of Kageyama et al., motivation being to provide 
Regarding claim 2, Fujii et al. teaches wherein the switch unit switches a connection state so that each of the first sound pickup signal picked up only by the left microphone, the second sound pickup signal picked up only by the right microphone (switching device 7 switches output of microphone 2 so that the sound signal captured by one or both of microphones 2L, 2R enters monaural input terminal 8), and a third sound pickup signal picked up by the left and right microphones is input to the monophonic input terminal (signal collected in third connection state, Sc), the sound pickup signal acquisition unit acquires each of the first to third sound pickup signals by front measurement performed in a state where the sound source is placed in front of the listener, and the front time difference acquisition unit calculates the front time difference based on the first to third sound pickup signals acquired in the front measurement (processing device 6 computing time difference from speaker 5L to microphones 2L and 2R based on first through third sound signals (Sc)).  See the corresponding description of fig. 2.
Regarding claim 4,  the references do not specifically recite wherein the incident time difference calculation unit calculates an estimated time difference ITD by a following equation: where (p is an incident angle being the angle θ, D is the interaural distance, c is acoustic velocity, and ITD is an estimated time difference, and the incident time difference calculation unit θ is a sound direction, and a stroke difference between the ears calculated based on D and θ.  See paragraphs 29-33. It would have been obvious to try adding a difference in the stroke between the ears to the time difference of Fujii in order to provide improved sound localization and no unexpected results are seen to occur.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Fujii et al. to include the teachings of Kageyama et al., motivation being to provide improved and correct sound image localization and utilize optimum parameters to reduce the selection burden for the user.
	Regarding claims 5 and 6, these limitations are met in the rejection of claim 1. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach nor suggest wherein the sound pickup signal acquisition unit acquires each of the first to third sound pickup signals by lateral measurement performed in a state where the sound source is placed in a lateral direction of the listener, and the interaural distance acquisition 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA N. HOLDER whose telephone number is (571)272-5370.  The examiner can normally be reached on Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/REGINA N HOLDER/Primary Examiner, Art Unit 2688